Case: 13-40840      Document: 00512559011         Page: 1    Date Filed: 03/12/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 13-40840                         March 12, 2014
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SANTIAGO RAMIREZ-TAVERA, also known as Santiago Ramires-Tavera,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:13-CR-460-1


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Santiago Ramirez-Tavera appeals the 48-month above-guidelines
sentence imposed by the district court following his conviction for being
unlawfully present in the United States after deportation. Ramirez-Tavera
contends that the district court erred in basing its decision to impose an
upward variance on unreliable information.               Specifically, Ramirez-Tavera
argues that the information contained in the state court documents relating to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40840     Document: 00512559011      Page: 2   Date Filed: 03/12/2014


                                  No. 13-40840

his prior conviction for unlawful transaction with a minor, including his
confession to having sex with a nine-year-old child, is unreliable.
      Although Ramirez-Tavera objected to an upward variance and the
reasonableness of his sentence in the district court, he did not challenge the
reliability of the evidence. Thus, we review his challenge to the lack of reliable
evidence for plain error. See United States v. Chavez–Hernandez, 671 F.3d 494,
497-99 (5th Cir. 2012).
      A sentencing court “may consider relevant information without regard
to its admissibility under the rules of evidence applicable at trial, provided that
the information has sufficient indicia of reliability to support its probable
accuracy.” U.S.S.G. § 6A1.3(a), p.s.; see United States v. Betancourt, 422 F.3d
240, 247 (5th Cir. 2005). If information is presented at sentencing to which the
defendant objects, the defendant must present “competent rebuttal evidence”
to demonstrate that the information “is materially untrue, inaccurate or
unreliable.” United States v. Washington, 480 F.3d 309, 320 (5th Cir. 2007)
(internal quotation marks and citation omitted).            The requirement of
competent rebuttal evidence is not satisfied by mere objections. United States
v. Solis, 299 F.3d 420, 455 (5th Cir. 2002).
      None of Ramirez-Tavera’s arguments demonstrate that the district court
based its sentencing decision on unreliable information. He does not deny the
existence of his confession, and his argument challenging the reliability of the
confession lacks convincing legal authority.      The state court investigative
documents also contain a hand-written letter from the victim to her school
counselor wherein she reported the sexual abuse by Ramirez-Tavera.             He
presents no argument challenging the reliability of this document.            The
evidence and arguments offered by Ramirez-Tavera do not show that the




                                        2
    Case: 13-40840   Document: 00512559011     Page: 3   Date Filed: 03/12/2014


                                No. 13-40840

information is “materially untrue, inaccurate or unreliable.” Washington, 480
F.3d at 320.
      Ramirez-Tavera fails to show that the district court considered
unreliable evidence in imposing an upward variance.        Thus, he does not
establish that the district court committed plain error. See Chavez–Hernandez,
671 F.3d at 497.
      The judgment of the district court is AFFIRMED.




                                      3